DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,22 have been considered but are moot because the new ground of rejection does not rely on the base reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4,5,8,22,24,28,40,42,46,47,49-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1,22 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claims, the specification substantially” circular portion is vague and indefinite because both terms substantially and portion broaden the scope of the structure recited being a circle. Thus, there is a deviation of what the structure can be and one of ordinary skill does not know how different the structure can be from a perfect circle.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,22,28,40,42,46,47,49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Hillstead (4856516) in view of Khosravi et al. (2012/0130468). Hillstead discloses (col. 4, line 32) an apparatus for maintaining patency of a prostatic urethra lumen (please note this is an intended use), comprising: an expander structure implant configured for contact against a tissue lining (col. 3, lines 12-14) along a length of the prostatic urethra lumen (the expander is fully capable of use in a urethra), wherein the expander structure implant is a unitary structure comprising only one wire (col. 2, line 4), the expander structure implant having a low-profile configuration (Fig. 1) and an expanded configuration (Fig. 2A). It can be seen in the expanded configuration (Fig. 2A), the only one wire forms a plurality of ring-shaped structures 50 and interposing tangential portions 54, wherein the plurality of ring-shaped structures comprises a distal ring-shaped structure, a proximal ring-shaped structure, and at least one ring-shaped structure located therebetween, wherein the plurality of ring-shaped 50 comprises a substantially circular portion defining a plane and having a first end and a second end, wherein the first end of the substantially circular portion transitions to a first end of a first one of the tangential portions 54 and the second end of the substantially circular portion transitions to a first end of a second one of the tangential portions or elongate connector element, and wherein the substantially circular portion curves continuously in only one of a clockwise or counterclockwise direction from the first end to the second  end of the substantially circular portion, wherein the first one of the tangential portions is the only connection between the at least one ring-shaped structure and 2 of 14Application No.: 14/656,402Attorney Docket No.: STNFNZ00900 the proximal ring-shaped structure and the second one of the tangential portions is the only connection between the at least one ring-shaped structure and the distal ring-shaped structure.
However, Hillstead did not explicitly state the plurality of ring-shaped structures define a deployment diameter that is 8 mm to 16 mm, but as already mentioned above the expander can be placed in any body vessel. Khosravi et al. teach (paragraph 93) an expander implant for a vessel can be constructed to expand to a dimension within the range of 8-16mm. Therefore, it would have been obvious to one of ordinary skill in the art to select dimensions within the range of 8-16mm as taught by Khosravi et al. for the expander of Hillstead since such a modification only involves routine skill in the art and 12 but did not state the instrument has a lumen in which the only one wire is positioned in the lumen and exits the lumen from a low-profile configuration to an expanded configuration. Khosravi et al. teach (paragraph 74) that alternative delivery instruments are used with stents and can be used, such a catheter with a lumen to house a wire stent in a low profile configuration and then deploy to allow it to expand exiting the lumen. It would have been obvious to one of ordinary skill in the art to alternatively use a catheter providing a lumen to house the stent wire in a low profile configuration and protect the vessel as taught by Khosravi et al. and use for the stent of Hillstead such that it allows for easy passage along the vessel wall. Regarding claims 40,42, Hillstead shows (Fig. 2A) adjacent pairs of ring-shaped structures that can be construed as spaced equally apart. However, in the alternative Hillstead did not state the adjacent ring-shaped structures are spaced equally apart. It would have been obvious to one of ordinary skill in the art to equally space adjacent pairs of ring-shaped structures in the stent of Hillstead as modified with Khosravi since such a modification only involves routine skill in the art and it is common sense that equally spacing the support structures for a vessel equal along the length such that it reduces stress and distributes stability along the length equally for uniform strength. With respect to claims 46,49 Hillstead discloses (col. 2, lines 21-25)  that the expander structure is configured such that, when implanted, each of the plurality of ring-shaped structures curves circularly about a circumference of the tissue lining of the lumen in which it is implanted 
	Claims 4,5 are rejected under 35 U.S.C. 103 as being unpalentable over
Hillstead (4856516) in view of Khosravi et al. (2072/0130468) as applied to
claim 1 above, and further in view of Hartley (2005/0131525). Hillstead in
view of Khosravi et al. is explained supra. However, Hillstead as modified by Khosravi
did not explicitly state the height or width of the wire of the expander implant is between
0.2-1.5mm. Hartley teaches (paragraph 28) the height or width of a support implant for a
In re Aller, 105 USPQ 233.
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hillstead (4856516) in view of Khosravi et al. (2072/0130468)  as applied to claim 1 above, and further in view of Solem et al (2001/8018811). Hillstead in view of Khosravi et al is explained supra. It is noted that Khosravi illustrates (Fig. 11) the apparatus can include a second expander structure 30 and spaced from the first expander structure 10. However, Hillstead as modified by Khosravi et al. did not explicitly state the apparatus is spaced apart from the first expander implant in the lumen of a vessel. Solem et al. teach (Fig. 12) that apparatus for placement in a vessel include first and second expander implants 23,24 of which are spaced apart from one another in the vessel. It would have been obvious to one of ordinary skill in the art to space the second expander implant, also being of one wire (reproduction of the first implant disclosed by Hillstead modified with Khosravi) and use the teaching of Solem et al. such that the apparatus of Hillstead as modified by Khosravi includes a second expander spaced from the first when placed in a urethra. Regarding the spacing of 3-20 mm it is noted that Solem teaches (paragraph 54) to optimize the spacing of the expandable implants and thus it would .
	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hillstead (4856516) in view of Khosravi et al. (2072/0130468)  as applied to claim 1 above, and further in view of Schnepp-Pesch et al. (5354309). Hillstead in view of Khosravi et al is explained supra. However, Hillstead as modified by Khosravi did not explicitly disclose at least one of a proximal end and a distal end of the only one wire has a blunt or rounded atraumatic tip. Schnepp-Pesch et al. teach (Figs. 5,6) that at least one of a proximal end and distal end of a wire for a stent or expander has a blunt or rounded atraumatic tip 16. It would have been obvious to one of ordinary skill in the art to utilize an atraumatic tip as taught by Schnepp-Pesch et al. with the stent or expander of Hillstead as modified with Khosravi such that there is no possibility of a puncture to a vessel wall by having the atraumatic tip and further it provides a surgeon an accessible gripping point if needing to reposition or remove the expander, see Schnepp-Pesch (col. 5, lines 18-24).
	Claims 52,53 are rejected under 35 U.S.C. 103 as being unpatentable over
Hillstead ‘516 in view of Khosravi et al (2072/0130468) as applied to claims 1, 22 above, and further in view of McLean et al. (2011/0160747). Hillstead in view of Khosravi et al are explained above. It is noted that, Hillstead discloses (col. 3, line 8) the expander 
However, Hillstead as modified by Khosravi et al. did not explicitly state an implant structure is configured to be invaginated within a tissue lining of the prostatic urethra lumen. McLean et al. teach (paragraph 99) that an implant structure is configured to be
invaginated within a tissue lining of the prostatic urethra lumen to aid in proper
anchoring and avoid calcification or infection. It would have been obvious to one of
ordinary skill in the art to provide the expander implant structure with a configuration to
allow invagination within a tissue lining of the prostatic urethra lumen as taught by
McLean et al. for the implant of Hillstead as modified by Khosravi et al. in
order to enhance stabilization in the patient and prevent any unwanted tissue rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799